Exhibit 10.1.6.5

FIFTH AMENDMENT TO

EMPLOYMENT AGREEMENT

This FIFTH AMENDMENT TO EMPLOYMENT AGREEMENT (this “Fifth Amendment”) is entered
into on February 25, 2013, by and between Wynn Resorts, Limited (“Employer”) and
John Strzemp (“Employee”). Capitalized terms that are not defined herein shall
have the meanings ascribed to them in the Agreement (as defined below).

RECITALS

WHEREAS, Employer and Employee have entered into that certain Employment
Agreement, dated as of August 31, 2005, as amended (collectively, the
“Agreement”); and

WHEREAS, Employer is willing and Employee desires to modify certain terms and
conditions to the Agreement as more fully set forth herein;

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth in this
Amendment, the parties hereto agree as follows:

1. Term. Section 6 of the Agreement is amended to provide that the Term shall
expire on March 31, 2017.

2. Base Salary. Section 8(a) of the Agreement is amended to provide that
effective February 21, 2013, Base Salary paid to Employee shall be Seven Hundred
Fifty Thousand Dollars ($750,000) per annum.

3. Equity Grant. The Compensation Committee of the Board of Directors of Wynn
Resorts, Limited has approved that Employee be granted 25,000 shares of
restricted stock of Wynn Resorts, Limited common stock pursuant to the Wynn
Resorts, Limited 2002 Stock Incentive Plan. Such grant of restricted stock shall
vest in accordance with the following schedule:

 

  a. 2,500 shares on February 21, 2014,

  b. 2,500 shares on February 21, 2015,

  c. 2,500 shares on February 21, 2016 and

  d. 17,500 shares on February 21, 2017.

Employee and Employer shall enter into a separate restricted stock agreement
setting forth all the terms and conditions of the restricted stock grant.

4. Other Provisions of Agreement. The parties acknowledge that the Agreement is
being modified only as stated herein, and agree that nothing else in the
Agreement shall be affected by this Fourth Amendment.

IN WITNESS WHEREOF, the parties hereto have caused this Fifth Amendment to be
executed as of the date first written above.

 

WYNN RESORTS, LIMITED

    EMPLOYEE By:  

/s/ Marc D. Schorr

   

/s/ John Strzemp

  Marc D. Schorr     John Strzemp   Chief Operating Officer    